Citation Nr: 1504588	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to January 10, 2011 for the assignment of a 100 percent disability rating for right lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to January 10, 2011, there is no probative evidence showing that the Veteran was diagnosed with right lung cancer; entitlement arose for rating the Veteran's service-connected lung disability for malignant neoplasms (lung cancer) on this date.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 10, 2011 for the assignment of a 100 percent disability rating for right lung cancer not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.97, Diagnostic Code 6819 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for a lung condition claimed as a residual of asbestos exposure in a September 2008 letter, which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided additional notice in an additional letter dated January 2009.  At present service connection for a lung condition, asthma, was granted in a July 2012 rating decision, with an effective date of service connection back to the original date of claim for service connection in July 2008.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and disability ratings and effective dates were assigned section 5103(a) notice was no longer required.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided multiple VA examinations with respect to the issue being adjudicated below.  These examinations are adequate and provide the evidence necessary to rate the Veteran's service-connected knee disorders.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Generally, the effective date of an evaluation and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is a "communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

In July 2008, the Veteran filed his initial claim for service connection.  He filed a VA Form 21-526, on which he claimed service connection for "asbestos exposure," which he claimed was the result of his service aboard a ship in the Navy during active duty.  At that time he merely indicated "asbestos exposure" and did not specifically indicate an actual disability for which he was claiming service connection.  On a VA Form 21-4138 dated September 2008, he indicated that he had a "lung condition" as a result of in-service asbestos exposure.  The Veteran testified that he believed he filed his claim as early as 2006, however, the evidence of record does not support this.  The evidence is clear that his claim for service connection for asbestos exposure was received in July 2008, and there is no evidence of record that can be construed as an informal claim for service connection being received prior to that time.  

The RO obtained copies of the Veteran's VA medical treatment records which documented treatment for asthma, chronic obstructive pulmonary disease, and emphysema, along with a long history of being a smoker.  In his September 2008 response, the Veteran indicated he had no other information to give VA to substantiate his claim.  In November 2008, the Veteran submitted copies of private medical records.  Most of these records were for treatment for medical conditions unrelated to his claimed lung disorder.  However a record dated September 1987 reveals treatment for complaints of shortness of breath with cough and discomfort and cramping of the right chest after a three week history of pneumonia.  He was prescribed inhalant medication.  

Because the Veteran was vague in his claim, indicating he sought service connection for a lung condition due to asbestos exposure, the RO was constrained by the medical evidence of record that indicated asthma, and later COPD, as the only documented lung disabilities supported by medical diagnosis.  In a December 2008 rating decision, the RO denied service connection for bronchial asthma.  

Later in December 2008, the Veteran submitted a statement which in part said "my claim was actually for an asbestos condition related to my lungs, so I wasn't sure why the denial was for bronchial asthma."  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Asbestos exposure, in and of itself, is not a disability.  The Veteran asserted vaguely that he had a lung condition due to asbestos exposure; however, when the medical evidence was obtained, the only diagnosed lung disabilities were COPD and asthma.  No asbestos related disabilities were documented.  For example an October 2008 VA radiology report revealed that chest x-ray examination was conducted for baseline imaging because the Veteran was having asthma symptoms and was a smoker.  X-ray examination revealed "The heart size is normal.  There is evidence of old, well-healed granulomatous disease. The lungs are clear. The osseous structures are intact. . . .  Impression no acute cardiopulmonary disease."  Accordingly, the RO was limited by the evidence of record which documented asthma and properly addressed the claim based upon that medically diagnosed disability.  

Because of the Veteran's December 2008 statement, the RO continued to develop the claim.  A July 2012 rating decision granted service connection for "bronchial asthma also claimed as asbestosis, lung condition."  Service connection was effective from July 2008, the original date of claim for service connection.  Disability ratings were assigned under Diagnostic Code 6602 for bronchial asthma with a 10 percent rating assigned effective July 30, 2008, and a 30 percent rating assigned effective May 21, 2010.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  

The Veteran disagreed with the effective dates assigned for the individual disability ratings.  Again, the claim remained open and ultimately an April 2013 rating decision essentially granted service connection for lung cancer of the right lung.  The RO effectuated this decision by changing the diagnostic code on the Veteran's service-connected asthma to Diagnostic Code 6819 for malignant neoplasms of the respiratory system (lung cancer) and assigning a 100 percent disability rating effective January 10, 2011.  See 38 C.F.R. § 4.97, Diagnostic Code 6819.  

The method that the RO used to effectuate the grant of service connection for lung cancer and rate it at a 100 percent disability rating was to merely changing the diagnostic code and narrative on the Veteran's already service-connected bronchial asthma to reflect lung cancer; this was not the best method in providing clarity to the Veteran as the rating actions being accomplished.  Nevertheless, it was not incorrect.  Special provisions regarding evaluation of respiratory conditions provide that when rating coexisting respiratory conditions, ratings under specific diagnostic codes.  Including Diagnostic Code 6602 for asthma and 6819 for lung cancer, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2014).  The RO changing the diagnostic code from asthma (6602) to lung cancer (6819) and increasing the disability rating to 100 percent did, in fact, grant service connection for lung cancer and properly rate the Veteran's coexisting respiratory conditions by providing for the maximum 100 percent rating for the lung cancer.  

The Veteran continues to assert that he warrants entitlement to an effective date prior to January 10, 2011 for the assignment of a 100 percent disability rating for right lung cancer.  Specifically, he asserts that he warrants a 100 percent disability rating for lung cancer effective back to the date of service connection in July 2008.  The Veteran provided extensive testimony at a hearing with respect to this assertion.  His claim is that VA adjudicators failed to properly understand his claim for an asbestos related lung condition, and VA physician's failed to properly diagnose his lung cancer.  His claim is that he had lung cancer as of July 2008, and that he was improperly diagnosed.  The evidence does not support this claim.

As seen in the evidence above, the Veteran was provided VA treatment for complaints of shortness of breath, with diagnoses of COPD and asthma being made.  These diagnoses were supported by appropriate x-ray and pulmonary function testing (PFT) evidence.  

In December 2011, a VA pulmonary consultation was conducted.  The Veteran's history of smoking, COPD / emphysema, and asthma were noted.  The Veteran reported pain with breathing on exertion primarily below his left nipple.  PFTs revealed mild obstructive defect, while review of an August 2011 chest x-ray confirmed the presence of emphysema.  The Veteran wanted to know if there was evidence of asbestos related disease.  The examiner stated that there was none by chest x-ray but he ordered a chest computed tomography (CT) examination to get a work up of the Veteran's overall pulmonary process, specifically on any asbestos exposure.  

The ordered chest CT examination was conducted.  A follow-up pulmonary consultation report dated January 10, 2012 stated that the CT examination revealed a pulmonary nodule of the right lung lower lobe.  Subsequent medical evidence confirmed lung cancer in the Veteran's right lung.  More recent medical evidence indicated recurrence of the cancer and possible metastasis to the liver.  The RO mistakenly assigned an effective date of January 10, 2011, instead of 2012, but has not asserted any reduction is warranted prior to January 10, 2012 because of its mistake with respect to the dates.  

Again the Veteran's assertion is that he warrants entitlement to an effective date prior to January 10, 2011 for the assignment of a 100 percent disability rating for right lung cancer.  Specifically, he asserts that he warrants a 100 percent disability rating for lung cancer effective back to the date of service connection in July 2008.  He specifically claims that he had lung cancer since 2008 and that it was not diagnosed.  The private medical records dated September 1987 showing treatment for the same symptoms of chest pain and shortness of breath would logically follow that his assertion of undiagnosed or misdiagnosed lung cancer would have to date back to 1987, which is not shown by the medical evidence.  To the extent that a 100 percent disability rating is assigned effective January 10, 2011, it was assigned under Diagnostic Code 6819, based on the presence of active lung cancer.  In the absence of medical evidence of lung cancer, the 100 percent rating cannot be assigned.  See 38 C.F.R. § 4.97, Diagnostic Code 6819.  The January 10, 2012 VA report showing lung nodules on CT examination is the earliest date where evidence shows the presence of lung cancer, thus that is the date entitlement arose, and therefore, the correct effective date for the assignment of a 100 percent disability rating based upon the presence of lung cancer cannot be prior to January 10, 2011.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to January 10, 2011 for the assignment of a 100 percent disability rating for right lung cancer.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to January 10, 2011 for the assignment of a 100 percent disability rating for right lung cancer is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


